14 N.Y.2d 942 (1964)
The People of the State of New York, Respondent,
v.
Edward Cassone, Dominick La Monica and Francis Carbonaro, Appellants.
Court of Appeals of the State of New York.
Submitted July 9, 1964.
Decided July 10, 1964.
Motion [by appellant Cassone] to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that evidence sought to be used against him should have been suppressed because the manner in which such evidence was procured constituted an unlawful search and seizure, in violation of his rights under the Fourth and Fourteenth Amendments of the Constitution of the United States. The Court of Appeals held that appellant's constitutional rights had not been violated. [See 14 N Y 2d 798.]